UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6147



RAYFORD L. BURKE,

                                             Plaintiff - Appellant,

          versus

K. J. HOLDEN; CHARLES STEVENS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-96-2-5-BO)


Submitted:   May 16, 1996                    Decided:   June 5, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Rayford L. Burke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Burke v. Holden, No. CA-96-2-5-BO (E.D.N.C. Jan. 9, 1996).
Appellant's motion for office supplies and legal assistance is

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2